        Case 1:19-cv-02078-JPW Document 32 Filed 04/27/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
WILLIAM C. NEAL,                        :    Civil No. 1:19-CV-02078
                                        :
             Appellant,                 :
                                        :
             v.                         :
                                        :
CGA LAW FIRM,                           :
                                        :
             Appellee.                  :    Judge Jennifer P. Wilson
                                    ORDER
      AND NOW, on this 27th day of April, 2021, IT IS ORDERED THAT

Appellant’s appeal, Doc. 1, is DENIED. The Clerk of Court is directed to close

this case.

                                            s/Jennifer P. Wilson
                                            JENNIFER P. WILSON
                                            United States District Court Judge
                                            Middle District of Pennsylvania
